Citation Nr: 1000663	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an effective date earlier than February 1, 
2006, for additional compensation for spouse.

2.  Entitlement to an effective date earlier than January 17, 
2006, for additional compensation for spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1982 to 
February 1985, and February 1987 to June 2000.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

Entitlement to an effective date earlier than January 17, 
2006, for additional compensation for spouse is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant divorced in June 2000 and remarried her 
spouse on May [redacted], 2002.

2.  In March 2002, the appellant was awarded increased 
compensation for service-connected disability; effective June 
13, 2000, the appellant had a combined 100 percent disability 
evaluation.

3.  The agency of original jurisdiction received notice on 
January 17, 2006, that the appellant filed for Chapter 35 
benefits for her dependent spouse and, thereafter, requested 
verifying information.

4.  On February 2, 2006, VA received a facsimile of the 
appellant's marriage certificate to her spouse.





CONCLUSION OF LAW

An effective date of January 17, 2006, with the date of 
commencement of payment on February 1, 2006, for additional 
compensation benefits because of the Veteran's dependent 
spouse is warranted.  38 U.S.C.A. §§ 1115, 5101, 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Notice should be provided at the time 
that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).at 119 (2004).

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

Here, the Board notes that the essential facts in this case 
have are not in dispute.  To the extent that the claim is 
granted and remanded, any deficiencies of notice or 
assistance are rendered moot.



Background

In a letter dated August 24, 2000, VA notified the appellant 
that her compensation had been adjusted to reflect loss of 
dependent spouse and VA indicated that she must inform VA of 
any dependency changes.  In an October 2000 letter, VA 
notified the appellant that individual unemployability and 
Chapter 35 Dependent Education Benefits had been granted.  At 
this time, she had a combined disability rating of 90 percent 
from June 13, 2000.

In April 2001, the appellant filed a claim for increased 
disability compensation.  VA received in October 2001 a 
private medical report dated May 2001 showing that the 
appellant was currently divorced and getting ready to marry 
her ex-spouse again.  A VA treatment note dated January and 
March 2002 reflects that the appellant reported she was 
engaged to marry her ex-spouse in 2002.

In March 2002, the appellant was awarded increased 
compensation for service-connected disability, effective June 
13, 2000; the appellant had a combined 100 percent disability 
evaluation, effective June 13, 2000.

In a letter dated May 21, 2002, VA notified the appellant of 
the decision on her claim for increased compensation, 
including entitlement amount and payment start date.  The RO 
also informed the appellant that she may be eligible for 
additional benefits due to dependents.

VA electronic correspondence dated January 17, 2006 reflects 
that an application had been received for Chapter 35 benefits 
from the appellant's spouse, but there was no spouse 
reflected on the Veterans award.  Verification of the spouse 
was requested from the RO.

On February 2, 2006, VA received a facsimile of the 
appellant's marriage certificate to her spouse showing that 
she had remarried him on May [redacted], 2002.

Internal VA electronic correspondence dated February 3, 2006, 
reflects concern about the appellant's marriage because 
appellant and spouse resided in different states.

A February 7, 2006, Report of Contact reflects that VA called 
the appellant and she confirmed that there had been no 
remarriages for herself or her spouse in between their 
divorce and remarriage.  In a February 8, 2006, letter, the 
RO informed the appellant that her claim to add her spouse to 
her award was received on February 7, 2006, and that the 
award amount had been adjusted beginning on March 1, 2006.

In her September 2006 substantive appeal, the appellant 
argues that she should be awarded an effective date beginning 
with the date of her remarriage in May 2002 because she was 
entitled to the money, she did not know the RO did not have 
the information, and because she provided the information to 
VA Hospital in Temple, Texas.

Analysis

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 
C.F.R. § 3.204(a)(1).  VA shall require corroborating 
evidence to verify a marriage where: the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question. 38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  
Failure to furnish the higher class of evidence, however, 
does not preclude the acceptance of a lower class if the 
evidence furnished is sufficient to prove the point involved.  
38 C.F.R. § 3.204(b).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  Veterans having a 30 percent or more service-
connected disability rating may be entitled to additional 
compensation for a spouse, dependent parents, or unmarried 
children under 18 (or under 23 if attending an approved 
school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: 

(1) Date of claim; this term means the 
following listed in their order of 
applicability:

(i) Date of veteran's marriage, [redacted 
provisions pertaining child/adoption], if 
the evidence is received within 1 year of 
the event;otherwise.

(ii) Date notice is received of the 
dependent's existence, if evidence is 
received within 1 year of the Department 
of Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying 
disability rating provided evidence is 
received within 1 year of notification of 
such rating action.

(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b).

The earliest date for commencement of payment of an 
additional award of compensation for a dependent spouse is 
the first day of the month following the effective date.  38 
C.F.R. § 3.31.

In this case, the record reflects that the RO received notice 
that the appellant had a spouse on January 17, 2006, via 
electronic correspondence concerning an application for 
Chapter 35 benefits for her spouse.  The record further shows 
that the RO acted upon this information, requested 
verification of marriage, and received such information 
within 1 year of the January 17, 2006, notice.  Therefore, at 
a minimum, the record shows that entitlement to an effective 
date of January 17, 2006, is warranted for additional 
compensation for spouse.  Stated differently, the regulation 
establishes a triggering mechanism for determining a 
potential effective date (date notice is received of the 
dependent's existence).  The regulation does not state from 
where or from whom the notice must originate.  Here, it is 
undisputed that the AOJ had notification of the spouse in 
January 2006.

At this time, there is no indication in the record that VA 
received evidence of the appellant's marriage within 1 year 
of that event or within 1 year of the effective date of the 
qualifying disability.  Also, although dependency for spouse 
arose in May 2002, this is not the latest date as required 
the applicable law; but rather the January 2006 notice is the 
latest date for date of claim purposes at this juncture.

Entitlement to an effective date prior to January 17, 2006, 
for additional compensation for spouse is the subject of the 
remand decision below.


ORDER

An effective date of January 17, 2006, for additional 
compensation for spouse is granted.




REMAND

Further evidentiary development is necessary to ascertain 
whether an effective date prior to January 17, 2006, for 
additional compensation for spouse is warranted.  The Board 
observes that the appellant's Chapter 35 file is not included 
with the claims folder, which may contain evidence of notice 
to VA on the existence of a spouse.  Also, there is clearly 
some document or information dated January 17, 2006, or 
earlier that prompted the electronic correspondence to the RO 
dated January 17, 2006.  However, this document or 
information (i.e. notice) is not currently associated with 
the claims folder, and may contain evidence of notice to VA 
on the existence of a spouse.

The Board notes that the critical inquiry here is whether VA 
received notice of the spouse's existence prior to January 
17, 2006.  The Board does not consider whether this would 
constitute a claim for benefits.

Therefore, the matter is REMAND for the following action:

1.  Copies of the appropriate Chapter 
35 file should be obtained and 
associated with the claims folder.

2.  A copy of the document or 
information prompting the January 17, 
2006, electronic correspondence to 
the RO should be obtained and 
associated with the claims folder.

3.  After the above has been 
accomplished, the RO should review the 
record to ascertain whether VA received 
notice of the spouse's existence prior to 
January 17, 2006, and entitlement to an 
effective date prior thereto is warranted 
for additional compensation for spouse.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


